FILE                                                                THIS OPINION WAS FILED
                                                                               FOR RECORD AT 8 A.M. ON
       IN CLERK’S OFFICE                                                           JANUARY 28, 2021
SUPREME COURT, STATE OF WASHINGTON
       JANUARY 28, 2021
                                                                                 SUSAN L. CARLSON
                                                                               SUPREME COURT CLERK




              IN THE SUPREME COURT OF THE STATE OF WASHINGTON

         KATHLEEN MANCINI, a single woman,                NO. 97583-3

                               Petitioner,                EN BANC

                v.                                        Filed: January 28, 2021

         CITY OF TACOMA, a municipal entity
         and political subdivision of the state of
         Washington; the TACOMA POLICE
         DEPARTMENT; and DON RAMSDELL,
         individually and in his official capacity as
         chief of Tacoma Police,

                               Respondents.


               GORDON MCCLOUD, J.—On January 5, 2011, at 9:45 a.m., eight Tacoma

        police officers broke open the door of a Federal Way apartment with a battering

        ram. They had a search warrant, and they expected to find Matthew Logstrom, a

        young drug dealer living in a somewhat unkempt apartment. Instead, they

        awakened Kathleen Mancini: an older nurse living in a well-kept home, who had

        been sleeping after working the night shift. The police nevertheless handcuffed

        Mancini and took her, without shoes and wearing only a nightgown, outside while
Mancini v. City of Tacoma et al., No. 97583-3

they searched. Mancini sued these police for negligence in the performance of

their duties.

        The Washington State Legislature has enacted a broad waiver of sovereign

immunity. Consistent with that waiver, we hold that the standard tort duty of

reasonable care applies with full force to police executing a search warrant. The

jury found that the police breached that duty that they owed to Mancini and

substantial evidence supports that verdict. We therefore reverse the Court of

Appeals and reinstate the jury’s verdict. We do not reach the question of whether

police may separately be liable for the tort that the parties label “negligent

investigation.”

                                        FACTS

   I.      POLICE INVESTIGATION

        A confidential informant (CI) advised Tacoma Police Officer Kenneth Smith

that she had seen a dealer-sized quantity of drugs at Logstrom’s apartment in

Federal Way. 1 Verbatim Tr. of Proceedings (VTP) at 56. The CI identified one

of four identical buildings and said she had seen those drugs in apartment B1. 3

VTP at 256. She was sure it was that building because Logstrom’s car was in front

of it. Id. The CI also told Officer Smith that Logstrom rented his apartment in his

mother’s name. 1 VTP at 53; 3 VTP at 255.




                                           2
Mancini v. City of Tacoma et al., No. 97583-3

       Smith performed an online public record check of Logstrom and apartment

B1. 3 VTP at 261-62. Specifically, Smith used “Accurint,” a site that provides

personal information for a fee.1 1 VTP at 51. Accurint produced 150 pages of

information. 3 VTP at 308. From that information, Smith learned that Mancini

resided at apartment B1 and that Logstrom was not associated with that apartment.

1 VTP at 51; 3 VTP at 262. Smith did not recall learning that Mancini had rented

apartment B1 since 2006, that Mancini paid the utilities for apartment B1, that a

Group Health landline was associated with apartment B1 for Mancini’s work, or

any details of the Accurint search beyond Mancini’s age and race. 1 VTP at 51-54;

3 VTP at 306-08. Based on Mancini’s age and race, Smith believed Mancini could

be Logstrom’s mother. 3 VTP at 262.

       Smith testified that he ordinarily performed surveillance and conducted a

controlled buy2 in a target apartment in 95 percent of similar investigations. But

he took neither step in this case. 1 VTP at 49-50. He provided numerous reasons

for skipping these steps, including the limited relationship between the CI and


       1
         Accurint provides information about utility bills, cable bills, loans, how long
individuals have lived at a particular location, phone numbers, relatives, vehicles,
evictions, criminal records, voter registration, driver’s and professional license
information, professional affiliations, concealed weapon permits, and neighbors. 1 VTP
at 51; 3 VTP at 306-07.
       2
           A “controlled buy” involves a CI making a drug purchase at the direction and
control of police as part of an investigation. 2 VTP at 135. An expert witness testified
that it is a “critical” investigative step. Id.

                                            3
Mancini v. City of Tacoma et al., No. 97583-3

Logstrom, Smith’s hesitance about interacting with the King County Prosecutor’s

Office, and limited officer availability due to the holidays and hunting season. 3

VTP at 278-79, 253.

         Instead, Smith applied for a search warrant for apartment B1 with only the

information he already possessed. Clerk’s Papers (CP) at 177-78, 182-83. He

attributed all the information about Logstrom to the CI’s observations of Logstrom

selling methamphetamine from both his apartment and his vehicle.3 CP at 178. A

judge issued a search warrant for Logstrom’s person and vehicle, and for apartment

B1. CP at 183-84.

   II.       WARRANT EXECUTION

         At about 9:45 a.m. on January 5, 2011, eight police officers arrived in a van

to execute the warrant at apartment B1. 1 VTP at 57, 60. Police rated Logstrom a

“medium threat” because he had been seen with a handgun in the past. 3 VTP at

285. An officer knocked on the door and announced their presence. Id. at 286.

They received no response for 20 to 30 seconds. The police then broke open the

door with a battering ram. They entered the apartment with guns drawn. 1 VTP at




         3
         At trial, Smith clarified that the CI never told him she observed an actual drug
deal; she merely observed a “dealer-sized quantity of drugs.” 1 VTP at 56. Given the
procedural posture of the case, we need not decide the impact of this clear misstatement
in the warrant affidavit.

                                            4
Mancini v. City of Tacoma et al., No. 97583-3

59-60; 3 VTP at 287; 4 VTP at 442-44. Logstrom lived in apartment A1 in a

different building.

      Mancini, the occupant of B1, was awakened by a “terrible shake and a loud

boom”; at first, she thought it was an earthquake. 4 VTP at 370. She came out of

her bedroom in a nightgown to a “sea of black, men in black” with guns pointed at

her. Id. at 371-72. They screamed at her to get down and asked, “Where’s Matt?”

and “Are you Kathleen?” Id. at 371. One officer pushed Mancini onto the floor

and cuffed her hands behind her back. Id. Police then “dragged” or “‘passed’” her

outside of the apartment and denied her request to put on shoes. Id. at 374.

      Outside, an officer questioned Mancini about Logstrom. Id. at 378-79. The

officer took Mancini, still in a nightgown, handcuffed and unshod, up two flights

of stairs toward the parking lot and asked her about a vehicle that belonged to

Logstrom. Id. at 379. She told the officer it was associated with the neighboring

building. Id.

      Eventually, the police uncuffed Mancini and told her they had the wrong

apartment. Id. at 386. Mancini estimated she was cuffed for about 15 minutes. Id.

at 393. She acknowledged that she had given inconsistent accounts but clearly

stated that it “seemed like forever.” Id.

      Smith testified that he knew immediately after entering that they had the

wrong apartment. 3 VTP at 236, 289-90; CP at 347. Smith did not enter the


                                            5
Mancini v. City of Tacoma et al., No. 97583-3

apartment until police had already taken Mancini into custody; he uncuffed her

after what he testified was 1 to 2 minutes. 3 VTP at 234-35. Other officers

estimated that the amount of time they spent at Mancini’s apartment was between 2

and 8 minutes. 3 VTP at 296; 4 VTP at 349, 351. One officer testified that he

performed two “sweeps,” which likely took 7.5 to 10 minutes, then he learned they

had the wrong apartment another 5 to 7 minutes later. 4 VTP at 453.

          Eventually, the police left Mancini’s apartment B1. They then approached

Logstrom’s apartment A1. 3 VTP at 296. The police report omitted the time they

left Mancini and the time they first contacted Logstrom. Id. at 218, 237.

          But the police had no warrant for apartment A1, so they “had to approach it

differently.” 4 VTP at 352. The officers knocked on Logstrom’s door, and he

came out. 3 VTP at 296; CP at 347. Logstrom then consented to a search, and the

officers found marijuana plants growing in his apartment. 3 VTP at 297; CP at

347. Unlike at Mancini’s apartment, they did not use weapons or a battering ram.

CP at 347. Police seized drugs and other items from Logstrom’s apartment and

took him to the station for questioning. They did not, however, detain him; they

released him pending further investigation. CP at 348.

   III.      LITIGATION

          Mancini sued the city of Tacoma, the Tacoma Police Department, and the

chief of police (collectively City) for negligence, assault and battery, false


                                            6
Mancini v. City of Tacoma et al., No. 97583-3

imprisonment, invasion of privacy, and several other torts. CP at 1, 4-8. As a

basis for her negligence claim, Mancini alleged that “actions on January 5, 2011 of

all the involved Tacoma Police officers fell below the standard of care in the

performance of their duties” and that “[a]s a proximate cause of the actions of the

Tacoma Police officers violently entering the wrong apartment[,] Kathleen

Mancini suffered injuries.” CP at 4. She also alleged that “actions of Tacoma

Police officers on January 5, 2011 in ‘capturing’ and restraining Kathleen Mancini

fell below the standard of care in performance of their duties because they used

excessive force in restraining the plaintiff improperly and without cause.” Id.

       The City moved for summary judgment on each of Mancini’s claims. CP at

201. The City argued that Mancini’s negligence claim was for negligent police

investigation—a claim that, the City asserts, does not exist in Washington.4 CP at

208-10. It also argued that in any event, the City had not breached any duty it

owed Mancini. CP at 210-12. The trial court granted the City’s motion in full. CP

at 254-55.

       Mancini appealed, and the Court of Appeals reversed. Mancini v. City of

Tacoma, No. 71044-3-I, slip op. at 11 (Wash. Ct. App. June 8, 2015) (unpublished)

(Mancini I), http://www.courts.wa.gov/opinions/pdf/710443.pdf. It held that



       4
       The parties continue to dispute whether negligent investigation is a tort in
Washington before this court.
                                            7
Mancini v. City of Tacoma et al., No. 97583-3

Mancini had “a common law right in the sanctity of her home and that the City’s

agents had a duty not to engage in a nonconsensual invasion of her dwelling.” Id.

at 17. In a footnote, the Court of Appeals stated:

      The City attempts to reformulate Mancini’s claim as being one for the
      nonexistent cause of action of negligent investigation. Mancini is
      correct in rejecting this reformulation. Mancini does not allege that a
      negligent investigation led to her being wrongly considered a suspect
      in a crime. Nor does she allege that a negligent investigation allowed
      the true criminal to cause her harm. The City’s attempt to reformulate
      her claim is off the mark.

Id. at 18 n.12.

      On remand, the case was tried to a jury on Mancini’s negligence, invasion of

privacy, false imprisonment, and assault and battery claims. CP at 526-29.

Mancini presented evidence of the above facts.

      Mancini also called expert witness Norm Stamper, former chief of the

Seattle Police Department. Stamper criticized the police investigation and said

there was “literally[] no excuse for hitting the wrong door.” 2 VTP at 102. He

testified that when police “hit[] the wrong door,” “the effect is terrifying and

traumatizing” to the occupants and is an experience “they’ll never forget.” Id. at

102-03. Stamper believed that the police “should have done different and more

investigatory steps in investigating the crime at issue.” 3 VTP at 202. But, as to

the execution of the warrant, Stamper testified that ordering Mancini to the floor

and placing her in handcuffs comported with proper protocol. 2 VTP at 175. He


                                           8
Mancini v. City of Tacoma et al., No. 97583-3

opined that none of the tactics used by the officers amounted to excessive force

and that none of the contact between the officers and Mancini was inappropriate.

Id. at 175-76.

      After Mancini rested, the City moved for a directed verdict pursuant to CR

50 on her negligence claim. 4 VTP at 486. The City argued that a claim for

“negligent investigation against law enforcement” does not exist in Washington.

Id. at 487. Mancini paradoxically responded both that she was not alleging

negligent investigation and that “[t]here was virtually no police work done here.

They put a drug informant in a car, drove her by four identical buildings and said,

‘Point out which one is where you saw the drugs.’ That was the extent of the

investigation.” Id. at 488. Relying on Turngren v. King County, 5 Mancini

continued that the City was negligent in getting the wrong building and providing

incomplete information to the magistrate, and that these problems invalidated the

warrant. Id. at 489. She claimed that “if the officer had done any police work,

whatsoever, it would not have happened. And not only did it happen, but then

after he says he knows he’s in the wrong apartment, it continues.” Id.




      5
          104 Wn.2d 293, 705 P.2d 258 (1985).

                                           9
Mancini v. City of Tacoma et al., No. 97583-3

      The following day, the trial court ruled that the Court of Appeals had already

answered the negligent investigation issue in its first opinion and denied the City’s

motion. 5 VTP at 517. The court ruled,

             False arrest and malicious prosecution is not really in play here,
      but the issue is of the negligence. The Court of Appeals talks about, in
      its footnote . . . , that negligent investigation is not relevant to this
      determination, which I know is in opposit[ion] to the city’s position.
      That’s what the Court of Appeals says. And for negligence, just like in
      Bender[6] and Turngren, what the proper procedure is, is to submit to
      the jury a Bender instruction.

             Again, this is in opposit[ion] to what I think makes a ton of sense,
      but that’s what the case law says this is what probable cause is. . . . The
      motion to dismiss the negligence charge is denied.

Id.

      Mancini’s closing arguments emphasized negligence in the police

investigation. 7 VTP at 728 (“[T]heir idea of an investigation was to put this

woman in a van and drive her through the parking lot of a complex that had four

identical buildings. And she just points to an apartment and says, ‘That’s it.’ And

that was pretty much the extent of their investigation.”); CP at 564, 569 (Power

Point slide identifying the causes of action as “1. Negligence In Obtaining

Warrant[,] 2. Invasion of Privacy[,] 3. False Imprisonment[,] 4. Assault &

Battery”).




      6
          Bender v. City of Seattle, 99 Wn.2d 582, 664 P.2d 492 (1983).
                                            10
Mancini v. City of Tacoma et al., No. 97583-3

      Mancini also listed each claim separately and stated the amount that each

was worth. 7 VTP at 753-54. She sought a total of $454,200 in damages,

$100,000 of which was for negligence. Id.

      The jury instructions defined negligence generally as “the failure to exercise

ordinary care” or the “doing of some act which a reasonably careful person would

not do under the same or similar circumstances.” CP at 510. The instructions did

not specifically separate negligent investigation from negligent warrant execution.

      The jury returned a separate verdict on each claim. It ruled for Mancini on

her negligence claim, without specifying the facts on which they relied, and ruled

against her on all of her other claims. CP at 526-29. The jury found that the City’s

negligence proximately caused Mancini’s injuries and that her damages totaled

$250,000. CP at 526.

      The City appealed the denial of its CR 50 motion. The Court of Appeals

reversed in an unpublished opinion. Mancini v. City of Tacoma, No. 77531-6-I,

slip op. at 17 (Wash. Ct. App. May 13, 2019) (unpublished) (Mancini II),

http://www.courts.wa.gov/opinions/pdf/775316.pdf. Though Mancini I had

rejected the City’s arguments that Mancini’s negligence claim was for “negligent

investigation,” Mancini II held that “the evidence adduced at trial established that

Mancini’s negligence claim, as tried, was a claim for negligent investigation,”

which is not cognizable in Washington. Id. at 7. The Court of Appeals opined that


                                          11
Mancini v. City of Tacoma et al., No. 97583-3

any evidence of police wrongdoing “during and after the entry” to Mancini’s

apartment was relevant only to her intentional tort claims, not to her negligence

claim. Id. at 7 n.7. The Court of Appeals explained that Mancini’s arguments in

response to the City’s CR 50 motion “ma[de] it plain that her claim, as tried, had

become one concerning negligence in the evidence gathering aspects of Officer

Smith’s investigation.” Id. at 10. We granted review, 194 Wn.2d 1009 (2019),

and now reverse.

                                       ANALYSIS

I.    WE MUST UPHOLD THE JURY’S VERDICT IF IT IS SUPPORTED BY SUBSTANTIAL
      EVIDENCE

     The City appealed from the trial court’s denial of its CR 50 motion for a

directed verdict. A trial court should grant such a motion only when a party has

been fully heard on an issue and “there is no legally sufficient evidentiary basis for

a reasonable jury to find or have found” for that party on that issue. CR 50(a)(1).

A motion for directed verdict “should be granted only when, after viewing the

evidence in the light most favorable to the nonmoving party, there is no substantial

evidence or reasonable inferences therefrom to support a verdict for the nonmoving

party.” H.B.H. v. State, 192 Wn.2d 154, 162, 429 P.3d 484 (2018) (citing

Goodman v. Goodman, 128 Wn.2d 366, 371, 907 P.2d 290 (1995)). “‘Substantial

evidence is said to exist if it is sufficient to persuade a fair-minded, rational person

of the truth of the declared premise.’” Delgado Guijosa v. Wal-Mart Stores, Inc.,
                                           12
Mancini v. City of Tacoma et al., No. 97583-3

144 Wn.2d 907, 915, 32 P.3d 250 (2001) (quoting Brown v. Superior

Underwriters, 30 Wn. App. 303, 306, 632 P.2d 887 (1980)). “The evidence must

be considered in the light most favorable to the nonmoving party.” Bender, 99

Wn.2d at 587 (citing Bertsch v. Brewer, 97 Wn.2d 83, 90, 640 P.2d 711 (1982);

Reiboldt v. Bedient, 17 Wn. App. 339, 344, 562 P.2d 991 (1977)).

     We review a trial court’s decision on a CR 50 motion as a matter of law and

“apply the same standard as the trial court.” Schmidt v. Coogan, 162 Wn.2d 488,

491, 173 P.3d 273 (2007) (per curiam) (citing Hizey v. Carpenter, 119 Wn.2d 251,

271, 830 P.2d 646 (1992)). We may affirm the trial court’s decision “on any

ground supported by the record.” Washburn v. City of Federal Way, 178 Wn.2d

732, 753 n.9, 310 P.3d 1275 (2013) (citing Mountain Park Homeowners Ass’n,

Inc. v. Tydings, 125 Wn.2d 337, 344, 883 P.2d 1383 (1994); Rawlins v. Nelson, 38

Wn.2d 570, 578, 231 P.2d 281 (1951)).

     The parties dispute whether Mancini’s negligence claim was for “negligent

investigation” and, if so, whether such a tort exists in Washington. But Mancini

did not allege negligent investigation in her complaint. The trial court did not

instruct the jury on negligent investigation. And the jury did not return a special

verdict finding negligent investigation.

     Instead, Mancini pleaded that the police actions in “‘capturing’ and

restraining” her fell below the standard of care and that the police were negligent


                                           13
Mancini v. City of Tacoma et al., No. 97583-3

in the “performance of their duties,” in general, on the date of the raid. CP at 4.

Such a general allegation of negligence is sufficient to “give the defendant notice

that all elements of the claim might be explored during the trial.” Callahan v.

Keystone Fireworks Mfg. Co., 72 Wn.2d 823, 826, 435 P.2d 626 (1967) (declining

to require plaintiff to plead a breach of a particular duty to warn). Consistent with

Mancini’s general negligence claim, the court instructed the jury that

            [n]egligence is the failure to exercise ordinary care. It is the
      doing of some act which a reasonably careful person would not do
      under the same or similar circumstances or the failure to do something
      which a reasonably careful person would have done under the same or
      similar circumstances.

CP at 510. The jury then returned a verdict finding for Mancini on her negligence

claim. CP at 526.

     To be sure, Mancini emphasized the inadequacy of the police investigation

throughout the trial, just as she did in response to the City’s legal arguments. As a

result, the Court of Appeals ruled that the only negligence Mancini argued at trial

concerned the police investigation.

     But, as the jury was instructed, a party’s arguments are not evidence. In re

Pers. Restraint of Phelps, 190 Wn.2d 155, 172, 410 P.3d 1142 (2018); CP at 502.

Instead, a CR 50 motion must be denied if substantial evidence exists in the record

to sustain the jury’s verdict. Despite Mancini’s decision to emphasize negligent

investigation in her trial presentation, we must examine the record for substantial


                                          14
Mancini v. City of Tacoma et al., No. 97583-3

evidence of any negligence. As explained below, the record contains such

evidence. The trial court therefore correctly denied the City’s CR 50 motion. No

analysis into whether Mancini could or could not recover for negligent police

investigation is necessary to resolve this case. 7

II.    POLICE OWE AN ORDINARY DUTY OF REASONABLE CARE WHEN CARRYING
       OUT THEIR OFFICIAL DUTIES

       “To prevail on a negligence claim, a plaintiff ‘“must show (1) the existence

of a duty to the plaintiff, (2) a breach of that duty, (3) a resulting injury, and (4) the

breach as the proximate cause of the injury.”’” Ehrhart v. King County, 195

Wn.2d 388, 396, 460 P.3d 612 (2020) (quoting N.L. v. Bethel Sch. Dist., 186

Wn.2d 422, 429, 378 P.3d 162 (2016) (quoting Crowe v. Gaston, 134 Wn.2d 509,



       7
         To be sure, the Court of Appeals has repeatedly denied recovery for negligent
police investigation. See, e.g., Donaldson v. City of Seattle, 65 Wn. App. 661, 671, 831
P.2d 1098 (1992) (“Washington does not recognize the tort of negligent investigation.”);
Corbally v. Kennewick Sch. Dist., 94 Wn. App. 736, 740, 973 P.2d 1074 (1999) (“In
general, a claim for negligent investigation is not cognizable under Washington law.”
(citing Fondren v. Klickitat County, 79 Wn. App. 850, 862, 905 P.2d 928 (1995))); Lesley
v. Dep’t of Soc. & Health Servs., 83 Wn. App. 263, 273, 921 P.2d 1066 (1996)
(“Washington courts have not recognized a cause of action for negligent investigation in
some other contexts [besides Babcock v. State, 116 Wn.2d 596, 620, 809 P.2d 143
(1991)].”); Laymon v. Dep’t of Nat. Res., 99 Wn. App. 518, 530, 994 P.2d 232 (2000)
(“A claim of negligent investigation will not lie against police officers.” (citing Fondren,
79 Wn. App. at 862)); Janaszak v. State, 173 Wn. App. 703, 725, 297 P.3d 723 (2013).
We have frequently dismissed the idea of common law negligent investigation claims and
recognized child abuse investigations as an “exception” to this rule. See Wrigley v. Dep’t
of Soc. & Health Servs. , 195 Wn.2d 65, 76, 455 P.3d 1138 (2020); Ducote v. Dep’t of
Soc. & Health Servs., 167 Wn.2d 697, 702, 222 P.3d 785 (2009); M.W. v. Dep’t of Soc. &
Health Servs., 149 Wn.2d 589, 601, 70 P.3d 954 (2003). But we have never addressed an
actual negligent investigation claim outside the child abuse context.
                                            15
Mancini v. City of Tacoma et al., No. 97583-3

514, 951 P.2d 1118 (1998))). At issue in this case is the first element: whether

police owe a duty of reasonable care in the exercise of their official duties.

      We have already answered this question. “At common law, every individual

owes a duty of reasonable care to refrain from causing foreseeable harm in

interactions with others.” Beltran-Serrano v. City of Tacoma, 193 Wn.2d 537,

550, 442 P.3d 608 (2019). “This duty applies in the context of law enforcement

and encompasses the duty to refrain from directly causing harm to another through

affirmative acts of misfeasance.” Id.

      Indeed, “[c]laims of negligent law enforcement are not novel. Washington

courts have long recognized the potential for tort liability based on the negligent

performance of law enforcement activities.” Id. at 543. “[A]s in the case of a

private defendant charged with negligence, the determination whether a

municipality has exercised reasonable care ‘must in each case necessarily depend

upon the surrounding circumstances.’” Bodin v. City of Stanwood, 130 Wn.2d 726,

734, 927 P.2d 240 (1996) (quoting Berglund v. Spokane County, 4 Wn.2d 309,

316, 103 P.2d 355 (1940)).

      We have not, however, specifically addressed tort liability for negligence in

the execution of a search warrant. Today we hold that police executing a search




                                          16
Mancini v. City of Tacoma et al., No. 97583-3

warrant owe the same duty of reasonable care that they owe when discharging

other duties.8

      Our holding is compelled by several prior decisions. We have recognized a

trespass claim for “unnecessary damage to property caused by . . . law

enforcement officers executing a search warrant.” Brutsche v. City of Kent, 164

Wn.2d 664, 671, 193 P.3d 110 (2008); see also Goldsby v. Stewart, 158 Wash. 39,

41, 290 P. 422 (1930) (“In executing a search warrant, officers of the law should

do no unnecessary damage to the property to be examined.”). Although Brutsche

sued the City of Kent for both trespass and negligence, we ruled only on his

trespass claim because the alleged misconduct had been intentional. 164 Wn.2d at

674. We affirmed the summary dismissal of Brutsche’s trespass claim because the

officers’ entry was supported by a valid warrant and, critically, because “[t]he




      8
         See, e.g., Beltran-Serrano, 193 Wn.2d at 540 (negligent escalation of encounter);
Washburn, 178 Wn.2d at 752 (negligent service of domestic violence antiharassment
order); Stalter v. State, 151 Wn.2d 148, 160, 86 P.3d 1159 (2004) (negligent failure to
release wrong suspect); Chambers-Castanes v. King County, 100 Wn.2d 275, 277, 669
P.2d 451 (1983) (negligent emergency response); Mason v. Bitton, 85 Wn.2d 321, 327,
534 P.2d 1360 (1975) (negligent high-speed chase in pursuit of suspect). The dissent
cites an older line of cases that implies a special standard of care based on the
“reasonably prudent police officer” should apply. Dissent at 4-5 (citing Estes v. Brewster
Cigar Co., 156 Wash. 465, 287 P. 36 (1930); Reese v. City of Seattle, 81 Wn.2d 374, 503
P.2d 64 (1972)); see also Coldeen v. Reid, 107 Wash. 508, 182 P. 599 (1919). To the
extent these cases stand in tension with our more recent precedent confirming that
officers must comply with the ordinary “duty of reasonable care to refrain from causing
foreseeable harm in interactions with others,” Beltran-Serrano, 193 Wn.2d at 550, we
disavow them.
                                           17
Mancini v. City of Tacoma et al., No. 97583-3

officers did not engage in unreasonable conduct in exercising their privilege to be

on the property.” Id. at 679.

      Brutsche thus reiterated the holding of Goldsby on which it relied: officers

who enter private property, even with a valid warrant, owe occupants a duty to

refrain from unreasonable conduct while on that property. Id. at 675. Brutsche

further explained that officers can be liable for breaching that duty of reasonable

care because “by executing the warrant in a negligent manner and thereby

damaging the property, law enforcement officers exceed the scope of their

privilege to be on the land to execute a search warrant.” Id. at 685 (emphasis

added).

      To be sure, Brutsche also stated that in such cases, the misconduct may “be

either intentional or negligent misconduct, but the action itself is a trespass action.”

Id. at 674 (citing RESTATEMENT (SECOND) OF TORTS § 214(1) cmt. a (AM. LAW

INST. 1965)). But, because Brutsche relied exclusively on a single trespass case

and because “the actions of the officers in breaching the doors on Brutsche’s

property were intentional, not accidental,” we declined to make any holding on

Brutsche’s negligence claim. Id. at 679. Unlike Brutsche, Mancini relies on

negligence precedent. She also alleged negligent conduct that might fall outside

the tort of trespass, such as the officers’ unreasonable failure to see they were in

the wrong apartment and their failure to release her and depart after realizing their


                                          18
Mancini v. City of Tacoma et al., No. 97583-3

mistake. Also unlike the plaintiff in Brutsche, Mancini did not limit her claimed

damages to her property. The Brutsche decision therefore provides limited

guidance on the scope of the duty of reasonable care in the warrant execution

context, other than to acknowledge that such a duty of reasonable care exists under

the tort of trespass.

       Since Brutsche, we have also clarified that the availability of “a valid

intentional tort claim for excessive force has no bearing on the viability of” a

negligence claim. Beltran-Serrano, 193 Wn.2d at 547. Specifically, in Beltran-

Serrano, we held that the city could be liable for negligence that caused the

plaintiff harm even where the subsequent harm was essentially a separate

intentional tort by the same tortfeasor. Id. at 544-45. Such negligence claims

require the jury to consider “the totality of the circumstances involved in the

encounter” between police and the plaintiff and any negligent acts of police

throughout that interaction. Id. at 545.

       Further, our decision in Stalter v. State, 151 Wn.2d 148, 86 P.3d 1159

(2004), addressed the scope of the duty to release the wrong suspect. In Stalter,

two plaintiffs brought separate false imprisonment and negligence claims against

Pierce County for continuing to detain them in the Pierce County Jail after being

put on notice that the police were holding the wrong person. Id. at 151-53. The

Stalter negligence claims are similar in that respect to Mancini’s negligence claim,


                                           19
Mancini v. City of Tacoma et al., No. 97583-3

given that all are based—at least in part—on negligent detention. In Stalter, we

explained that the availability of both false imprisonment and negligence claims

depended on the same thing: whether the county owed the plaintiff a duty of care

to avoid detaining him due to misidentification. Id. at 155. We held that the

answer was yes—“jailers have a duty to take steps to release a detainee once they

know or should know that confinement of the detainee is unwarranted.” Id. at 156

(citing Tufte v. City of Tacoma, 71 Wn.2d 866, 870, 431 P.2d 183 (1967)). And

because the county had such a duty, we ruled that the trial courts erred in

dismissing the claims and remanded for trial on both negligence and false

imprisonment claims. 9 Id.

       Mancini sued for false imprisonment, assault and battery, and invasion of

privacy. Under Brutsche, Stalter, and Beltran-Serrano, she may raise a claim of




       9
         Relatedly, federal courts have also allowed similar claims of illegal detention to
proceed under 42 U.S.C. § 1983 where the officers raided the wrong home and stayed for
an unreasonable period of time. See, e.g., Simmons v. City of Paris, 378 F.3d 476, 480-
81 (5th Cir. 2004) (denying qualified immunity and finding factual dispute where
plaintiffs “offered evidence that defendants did not immediately depart after learning that
they were in the wrong house,” instead remaining for five to six minutes and continuing
to search); Pray v. City of Sandusky, 49 F.3d 1154, 1160 (6th Cir. 1995) (finding a
genuine issue of material fact as to “at what point the officers knew or reasonably should
have known they were at the wrong residence,” and that the trier of fact must determine
“what searches and seizures occurred after that” where plaintiffs alleged officers had
remained in the wrong residence to “secure” it “for an additional four to five minutes”
rather than exiting promptly).


                                            20
Mancini v. City of Tacoma et al., No. 97583-3

negligent execution of the search warrant, and she may base it on the officers’ duty

to exercise reasonable care in executing the warrant and in detaining her.10

III.   NEITHER SOVEREIGN IMMUNITY NOR THE PUBLIC DUTY DOCTRINE PRECLUDE
       MANCINI’S CLAIM

       The scope of government tort liability certainly has limits, as the parties

discuss. But neither sovereign immunity nor the public duty doctrine bar Mancini

from recovering for negligent warrant execution in this case.

       A. DISCRETIONARY GOVERNMENTAL IMMUNITY DOES NOT BAR MANCINI’S
          CLAIM

       “Since the Washington State Legislature waived sovereign immunity for

municipalities in 1967, municipalities are generally held to the same negligence

standards as private parties.” Keller v. City of Spokane, 146 Wn.2d 237, 242-43,

44 P.3d 845 (2002) (internal citation and footnote omitted) (citing Bodin, 130



       10
          Some federal courts have also recognized a duty to exercise reasonable care in
the execution of a search warrant. See, e.g., Alonzo v. United States, 2017 WL 1483366
at *6 (D.N.H. 2017) (denying government’s motion to dismiss negligence claim brought
under Federal Tort Claims Act for DEA (United States Drug Enforcement Agency)
officer’s actions, after entering suspected drug house pursuant to a warrant, in
accidentally shooting and severely injuring a bystander female “standing in the hall with
her young grandchild”; government owed a duty of care analogous to that of private
citizen who owns guns and is required to use due care); Goehring v. United States, 870 F.
Supp. 106, 107-09 (D. Md. 1994) (government agent not entitled to qualified immunity
for planning and execution of search warrant because “it cannot be said that viewing the
facts most favorably to plaintiff, a reasonable officer standing in the shoes of [the agent]
could have believed that shooting plaintiff was objectively reasonable” where, upon
police entry, plaintiff “dropp[ed] to his knees behind the counter. . . . Fortunately plaintiff
raised his hands instead of his head. Empty and with palms outstretched, the hands
became [the agent’s] target”)).
                                              21
Mancini v. City of Tacoma et al., No. 97583-3

Wn.2d at 731); see RCW 4.96.010. However, since that waiver, we have created

“the very narrow exception of discretionary governmental immunity” to “prevent

the courts from passing judgment on basic policy decisions that have been

committed to coordinate branches of government.” Bender, 99 Wn.2d at 587-88

(citing Evangelical United Brethren Church of Adna v. State, 67 Wn.2d 246, 407

P.2d 440 (1965)).

      That immunity, however, is limited to high level policy decisions, as Bender

explains. In Bender, police relied on a bad tip to execute a search warrant and

place Bender in custody. Id. at 585-86. Bender’s subsequent police misconduct

lawsuit alleged that “a full disclosure of all known information and a proper

investigation by the police would have persuaded the prosecution not to file

criminal charges because of a lack of probable cause.” Id. at 586. The City argued

it was immune from tort liability because the police conduct at issue consisted of

“high level discretionary acts.” Id. at 587.

      We disagreed. In ruling that the officers in Bender could not rely on

discretionary governmental immunity, we overturned two Court of Appeals

decisions and held:

      Although police investigations and the disclosure of investigation
      information to the press are of a discretionary nature, we do not view
      those actions as the type of high level, policymaking decisions of a
      governmental entity that fall within the rule of discretionary
      governmental immunity. Instead, such conduct is more closely


                                          22
Mancini v. City of Tacoma et al., No. 97583-3

      analogous to the type of discretion exercised at an everyday operational
      level, such as whether or not to engage in a high speed chase.

Id. at 589-90 (emphasis added) (citing Mason v. Bitton, 85 Wn.2d 321, 328-29, 534

P.2d 1360 (1975) (finding no discretionary immunity for decision to engage in

high-speed car chase)). In fact, we explained that tort liability “may be the only

way of assuring a certain standard of performance from governmental entities.” Id.

at 590.

      Thus, following Bender, police lack discretionary governmental immunity

for their investigative and other “everyday operational level” acts. The City

appropriately concedes that “[t]his case does not involve a policy decision made by

a coordinate branch of government, and thus the doctrine of discretionary

immunity has no bearing on it.” City of Tacoma’s Answer to Br. of Amicus

Curiae Am. Civil Liberties Union of Wash. at 8.11

      B. THE PUBLIC DUTY DOCTRINE DOES NOT BAR MANCINI’S CLAIM

      “To establish a duty in tort against a governmental entity, a plaintiff must

show that the duty breached was owed to an individual and was not merely a

general obligation owed to the public.” Beltran-Serrano, 193 Wn.2d at 549 (citing

      11
          Even if the officers in this case could claim some form of immunity, “[a]n
agent’s immunity from civil liability generally does not establish a defense for the
principal.” Babcock, 116 Wn.2d at 620 (citing RESTATEMENT (SECOND) OF AGENCY §
217 (AM. LAW INST. 1958)). The city of Tacoma as principal would not be able to claim
any immunity claimed by the individual officers involved in executing the search
warrant.

                                          23
Mancini v. City of Tacoma et al., No. 97583-3

Babcock v. Mason County Fire Dist. No. 6, 144 Wn.2d 774, 785, 30 P.3d 1261

(2001) (plurality opinion)). The public duty doctrine serves as a “focusing tool

used to determine whether” a defendant government owes “‘a duty to a “nebulous

public” or a particular individual.’” Munich v. Skagit Emergency Commc’ns Ctr.,

175 Wn.2d 871, 878, 288 P.3d 328 (2012) (quoting Osborn v. Mason County, 157

Wn.2d 18, 27, 134 P.3d 197 (2006) (quoting Taylor v. Stevens County, 111 Wn.2d

159, 166, 759 P.2d 447 (1988))).

      As the Court of Appeals held in Mancini I, this is not a case where the City’s

duty ran solely to the public at large. Our decisions recognize a difference in the

public duty doctrine context between “misfeasance” and “nonfeasance.” Robb v.

City of Seattle, 176 Wn.2d 427, 439, 295 P.3d 212 (2013). Unlike government

actors in many public duty doctrine cases who fail to protect a plaintiff from harm

caused by a third party or entity, see, e.g., id.; Munich, 175 Wn.2d at 874; Ehrhart,

195 Wn.2d at 391-92, the police in this case personally caused the harm of which

Mancini complains. In such a case of affirmative misfeasance, all individuals have

a duty to exercise reasonable care—including when they invade another’s property.

      For example, in Beltran-Serrano, we held that police, just like other people,

must exercise ordinary reasonable care “to refrain from causing foreseeable harm

in interactions with others.” 193 Wn.2d at 550. This duty “applies in the context




                                          24
Mancini v. City of Tacoma et al., No. 97583-3

of law enforcement and encompasses the duty to refrain from directly causing

harm to another through affirmative acts of misfeasance.” Id.

      The officers executing the search warrant at Mancini’s apartment were

bound by a duty to exercise reasonable care. This was not an abstract duty to the

nebulous public, but a specific duty enforceable by Mancini in tort. The public

duty doctrine does not apply.

IV.   SUBSTANTIAL EVIDENCE SUPPORTS THE JURY’S FINDING OF NEGLIGENCE

      We have so far determined that police owe a duty of reasonable care when

they execute a search warrant. We must affirm the jury’s verdict if substantial

evidence supports its decision that the police breached that duty. We therefore

review the record to determine whether it contains such evidence. Substantial

evidence exists “‘if it is sufficient to persuade a fair-minded, rational person of the

truth of the declared premise.’” Guijosa, 144 Wn.2d at 915 (quoting Brown, 30

Wn. App. at 306).

      At trial, Mancini introduced evidence that the police raided her apartment,

pointed guns at her, forced her to the ground, handcuffed her, took her outside

barefoot in a nightgown, in January, and left her handcuffed for up to 15 minutes.

She also presented contrasting evidence of the peaceful manner by which police

contacted Logstrom’s actual apartment, despite justifying their initial raid by rating

Logstrom a potentially armed “medium threat.” The evidence, taken in the light


                                          25
Mancini v. City of Tacoma et al., No. 97583-3

most favorable to Mancini, offered the jury multiple avenues to find that police

breached their duty of care. A rational juror could have found that police breached

the door unreasonably quickly after knocking and receiving no response, 12 that

police took an unreasonable amount of time to realize they had the wrong

apartment, that the police unreasonably continued their search of Mancini’s

apartment after realizing they had hit the wrong door, or that the police

unreasonably left Mancini handcuffed long after realizing she had no relation to

their suspect—or any combination of these facts. Given the general claim of

negligence and the general verdict form on this claim, any of the above would

support the trial court’s decision.

       There was certainly evidence that contradicted Mancini’s story. See, e.g., 2

VTP at 175-76 (testimony that police tactics were reasonable). But the jury is the



       12
         In the criminal context, “[w]hether an officer waited a reasonable time before
entering a residence is a factual determination . . . and depends upon the circumstances of
the case.” State v. Richards, 136 Wn.2d 361, 374, 962 P.2d 118 (1998) (citing Richards
v. Wisconsin, 520 U.S. 385, 394, 117 S. Ct. 1416, 137 L. Ed. 2d 615 (1997)). Police must
wait long enough to serve the purposes of the “knock and announce” rule, which include
“(1) reduction of potential violence to both occupants and police arising from an
unannounced entry, (2) prevention of unnecessary property damage, and (3) protection of
an occupant’s right to privacy.” State v. Coyle, 95 Wn.2d 1, 5, 621 P.2d 1256 (1980).
What constitutes a reasonable waiting period depends on the facts of the particular case,
but the Court of Appeals has found 6 to 9 seconds insufficient where police knocked at
hours when occupants would likely be asleep. State v. Ortiz, 196 Wn. App. 301, 309,
383 P.3d 586 (2016). A reasonable jury could have concluded that 20 to 30 seconds in
the context of this case was unreasonable. See 4 VTP at 442.


                                            26
Mancini v. City of Tacoma et al., No. 97583-3

sole judge of the credibility of witnesses, Scribner v. Nat’l Ref. Co., 169 Wash. 44,

47, 13 P.2d 61 (1932), and whether the overall conduct of the police was

reasonable was an ultimate fact to be decided by the jury. 13

       It is also certainly true that Mancini argued her case to the jury as a negligent

investigation case, not a negligent warrant execution case. This was true of both

her legal arguments in response to the City’s CR 50 motion and her arguments and

slide show to the jury in closing. But arguments are not evidence. Phelps, 190

Wn.2d at 172. When reviewing a CR 50 motion, we must affirm the jury’s verdict

if substantial evidence supports it. H.B.H., 192 Wn.2d at 162. Where a general

verdict makes it “impossible to know whether the jury found liability” on either of

two possible theories, we decline to “dissect the jury’s general verdict” and,

instead, we let it stand. McCluskey v. Handorff-Sherman, 125 Wn.2d 1, 11, 882



       13
          The dissent is correct that expert testimony is admissible to help the jury
assess the reasonableness of police conduct. Stamper’s testimony was properly
admitted in this case. But “[a]s a general proposition, expert testimony is not
required to establish a standard of care in an action for negligence. Only in a
professional malpractice action must a plaintiff introduce expert testimony to
establish the standard of care by which the defendant’s conduct must be
measured.” Petersen v. State, 100 Wn.2d 421, 437, 671 P.2d 230 (1983) (internal
citation omitted). The dissent does not show that we should, for the first time,
require this type of expert testimony to establish a professional malpractice
standard of care for police officers. See, e.g., Washburn, 178 Wn.2d at 754-59
(city owed defendant both statutory duty of care to serve antiharassment order and
ordinary duty of care under restatement to act reasonably—neither of which
required expert testimony about the proper standard). Juries are capable of
determining whether police conduct was reasonable. See Bender, 99 Wn.2d at 597
(holding juries capable of applying objective probable cause standard).
                                            27
Mancini v. City of Tacoma et al., No. 97583-3

P.2d 157 (1994). Substantial evidence supported the jury’s negligence verdict in

this case.

                                    CONCLUSION

      We hold that police owe a duty to exercise reasonable care when executing a

search warrant. We further hold that substantial evidence exists from which a

reasonable jury could conclude that Tacoma police breached that duty in entering,

searching, and detaining at Mancini’s apartment. Accordingly, we reverse the

Court of Appeals and reinstate the trial court’s denial of the City’s CR 50 motion.




WE CONCUR:




                                          28
Mancini v. City of Tacoma, et al.




                                          No. 97583-3


       MADSEN, J. (dissenting)—I am sympathetic with the majority’s desire to provide

compensation for the ordeal that Kathleen Mancini went through because of the poorly

conducted police investigation in this case. However, the proper approach would be to

recognize a cause of action for negligent police investigation. Because the majority does

not do so (though I would), and because Mancini failed to show the police acted

negligently in the actual execution of the warrant, I cannot join the majority. For the

reasons explained below, I would affirm the Court of Appeals’ decision that the trial

court erred in denying the City of Tacoma’s motion for judgment as a matter of law as to

Mancini’s negligence claim.

       At trial, Mancini put forth, and presented evidence on, two theories concerning her

negligence claim: negligent investigation and negligent actions of police in executing the

search warrant. 1 But her evidence and her argument focused on negligent investigation.


1
 In closing argument, Mancini contended that “Tacoma police did not do their homework.” 7
Verbatim Tr. of Proceeding at 722-23. That is, they negligently investigated the matter. In her
complaint, Mancini alleged that as to her assertion of negligence, the actions of Tacoma police
officers on January 5, 2011, while acting within the course and scope of their employment and
authority, “fell below the standard of care in performance of their duties.” Clerk’s Papers at 4.
No. 97583-3
Madsen, J., dissenting


Mancini’s expert, a former chief with the Seattle Police Department, testified that the

Tacoma Police Department’s “investigation was woefully inadequate.” 3 Verbatim Tr. of

Proceeding (VTP) at 208. The expert opined, “[T]here is no excuse . . . for hitting the

wrong door.” 2 VTP at 102. The expert agreed with the statement that Tacoma police

“should have done different and more investigatory steps in investigating the crime.” 3

VTP at 202.

       But as to the execution of the search warrant and police contacts with Mancini, the

expert testified that Tacoma police acted appropriately. Mancini’s expert confirmed that

officers properly employed knock-and-announce procedures; that is, officers knocked on

the apartment door, announced that they were police with a warrant, and waited 20 to 30

seconds before entering. The expert confirmed that “if there has been no answer,

prevailing police practices and procedures dictate that they breach the door and gain entry

to the apartment.” 2 VTP at 174. The expert confirmed that such procedures are “for

everyone’s safety.” Id. The expert confirmed that “part of keeping everyone safe is for

law enforcement to utilize well-established procedures that allow them to quickly gain

control of the situation” and that “the tactics that were used to execute the warrant in this

case were proper.” Id.

       Under questioning, Mancini’s expert further confirmed that when executing the

search warrant in this circumstance, officers ordering (and even, in some circumstances,



And specifically, that the actions of Tacoma police officers “in ‘capturing’ and restraining
Kathleen Mancini fell below the standard of care in performance of their duties because they
used excessive force in restraining the plaintiff improperly and without cause.” Id.

                                               2
No. 97583-3
Madsen, J., dissenting


pushing) to the floor a subject found in the apartment and placing the subject in handcuffs

is proper procedure. Id. at 175. The expert explained that as to the search warrant

execution, “none of the tactics used by the officers were excessive with respect to the

amount of force.” Id. The expert reviewed Mancini’s deposition, which contained

descriptions of the contacts that Mancini had with the police officers executing the search

warrant, and opined that “none of those [police contacts] appeared to be inappropriate.”

Id. at 176.

       In light of this evidence—from Mancini’s own expert—and as further explained

below, I would affirm the Court of Appeals. First, in my view, because police are highly

trained professionals, expert testimony on the standard of care to be employed by such

professionals was appropriate in this case. See State v. Jones, 59 Wn. App. 744, 750, 801

P.2d 263 (1990) (“The basic approach of the current rules of evidence is to admit expert

opinions when helpful to the trier of fact. ER 702.”). “Generally, expert evidence is

helpful and appropriate when the testimony concerns matters beyond the common

knowledge of the average layperson, and does not mislead the jury to the prejudice of the

opposing party.” Id. Specifically, “[c]ourts have overwhelmingly found police officers’

expert testimony admissible where it will aid the jury’s understanding of an area, such as

drug dealing, not within the experience of the average juror.” United States v. Thomas,

74 F.3d 676, 682 (6th Cir. 1996); see also MICHAEL AVERY ET AL., POLICE

MISCONDUCT: LAW AND LITIGATION § 11:15, at 801-02 (3d ed. 2015) (“[Expert]

testimony is routinely employed in cases involving municipal or supervisory liability . . .



                                             3
No. 97583-3
Madsen, J., dissenting


proper police procedures and tactics with respect to use of force, whether given use of

force was ‘excessive,’ the use of canines, the use of police equipment, proper police

procedure and tactics in approaching suspects, proper investigative techniques, and the

code of silence.” (emphasis added) (footnotes omitted)). Execution of a search warrant—

similar to drug dealing, police interrogations, and handling of exculpatory material—is

outside the knowledge of an average juror. See Thomas, 74 F.3d at 682; AVERY, supra,

at 803 n.25 (listing a broad range of cases from around the United States in which expert

testimony has been held appropriate).

       Citing Beltran-Serrano, the majority concludes that the appropriate standard in a

police negligence action is reasonable care. See majority at 16 (quoting Beltran-Serrano

v. City of Tacoma, 193 Wn.2d 537, 550, 442 P.3d 608 (2019)). Beltran-Serrano noted

that at common law, individuals owe a duty of reasonable care to refrain from causing

foreseeable harm, and this duty applies to law enforcement officers’ duty to “refrain from

directly causing harm to another through affirmative acts of misfeasance.” 193 Wn.2d at

550 (citing Robb v. City of Seattle, 176 Wn.2d 427, 295 P.3d 212 (2013); Coffel v.

Clallam County, 47 Wn. App. 397, 403, 735 P.2d 686 (1987)). Beltran-Serrano and the

cases on which it relies accepted, but did not hold, that the reasonable person standard

applies. See id. Here, we may opine on whether that standard is indeed correct.

       Expert testimony has been used to establish a standard of care in police negligence

actions. For example, in Estes v. Brewster Cigar Co., an officer pursued a plaintiff under

the mistaken belief that the plaintiff had committed a felony; in so doing, the police used



                                             4
No. 97583-3
Madsen, J., dissenting


deadly force to shoot and wound the plaintiff. 156 Wash. 465, 467, 287 P. 36 (1930).

The Estes court explained that a police officer has “training and experience” that renders

him or her more observant and quicker to sense an emergency situation than an ordinary

person. Id. at 472. Estes states that the applicable standard of care is that of a reasonably

prudent police officer. Id. at 471-72; see also Reese v. City of Seattle, 81 Wn.2d 374,

382, 503 P.2d 64 (1972) (reiterating Estes’s “reasonably prudent police officer”

standard). Yet the majority disavows Estes because it stands in tension with other cases

indicating the applicable standard is a reasonable person. See majority at 17 n.8. I

disagree.

       I would hold that police officers are professionals just as engineers and attorneys

are, and they must be held to the standard of care for their profession. See Michaels v.

CH2M Hill, Inc., 171 Wn.2d 587, 609, 257 P.3d 532 (2011); McKee v. Am. Home Prods.,

Corp., 113 Wn.2d 701, 706-07, 782 P.2d 1045 (1989) (“The duty of physicians must be

set forth by a physician, the duty of structural engineers by a structural engineer and that

of any expert must be proven by one practicing in the same field—by one’s peer.”). The

Restatement (Second) of Torts states the familiar standard of care for professionals:

“[O]ne who undertakes to render services in the practice of a profession or trade is

required to exercise the skill and knowledge normally possessed by members of that

profession or trade in good standing in similar communities.” RESTATEMENT (SECOND)

OF TORTS    § 299A (AM. LAW INST.1965).




                                              5
No. 97583-3
Madsen, J., dissenting


       This court has recognized that a plaintiff must introduce expert testimony to

establish the standard of care by which the defendant’s conduct must be measured.

Petersen v. State, 100 Wn.2d 421, 437, 671 P.2d 230 (1983). Other courts have held

similarly. In a claim of negligence against a doctor, lawyer, or other specialized

professional, “a plaintiff must present expert testimony establishing the applicable

standard of care unless common knowledge warrants an inference of negligence.” O’Neil

v. Bergan, 452 A.2d 337, 341 (D.C. 1982); see also Levy v. Schnabel Found. Co., 584

A.2d 1251, 1255 (D.C. 1991) (“[w]here . . . the subject presented is so distinctly related

to some science, profession, or occupation, as to be beyond the ken of a lay juror, the

plaintiff must prove the applicable standard of care”); but see Petersen, 100 Wn.2d at 437

(“[E]xpert testimony is not required if the practice of a professional is such a gross

deviation from ordinary care that a lay person could easily recognize it.”). Here, the

subject of the negligence action is so distinctly related to the law enforcement profession

and beyond the common knowledge of the average juror that the applicable standard of

care for police investigation must be proved with expert testimony. Jones, 59 Wn. App.

at 750; Levy, 584 A.2d at 1255; see also Zieger v. City of Seattle, No. 79394-2-I, slip op.

at 7-8 (Wash. Ct. App. June 29, 2020) (unpublished),

http://www.courts.wa.gov/opinions/pdf/793942.pdf (holding that the outfitting of police

officers on bicycles for riot conditions is not something commonly understood by a lay

person).




                                              6
No. 97583-3
Madsen, J., dissenting


       Because the present case is the first opportunity for this court to expressly review

the standard of care in police negligence actions, our sister courts provide helpful

guidance. Courts from around the United States have looked to the District of Columbia

for guidance on standards of care in police negligence. E.g., Niebur v. Town of Cicero,

136 F. Supp. 2d 915, 920 (N.D. Ill. 2001) (“Expert did not ‘identify any concrete

standard upon which a finding of negligence could be based.’” (citing Butera v. District

of Columbia, 344 U.S. App. D.C. 265, 235 F.3d 637, 660 (D.C. Cir. 2001) (quoting

District of Columbia v. Carmichael, 577 A.2d 312, 315 (D.C. 1990)))); Coll v. Johnson,

161 Vt. 163, 167, 636 A.2d 336 (1993) (citing District of Columbia v. Peters, 527 A.2d

1269, 1273 (D.C. 1987) (expert testimony necessary to establish standard of care in

training officers to deal with mentally disturbed persons or those under influence of

drugs)). 2

       “To establish a national standard of care, an expert must do more than rely on his

own experience.” Sherrod v. McHugh, 334 F. Supp. 3d 219, 258 (D.D.C. 2018) (quoting

Butera, 235 F.3d at 659). “Rather, the expert ‘must refer to commonly used police

procedures, identifying specific standards by which the jury could measure the

defendant’s actions.’” Id. (quoting Butera, 235 F.3d at 659). “In so doing, however, the


2
  See also United States v. McDuffie, No. CR-08-0102-RHW, 2012 WL 1205785 at *3 (E.D.
Wash. Apr. 11, 2012) (quoting Butera, 235 F.3d at 658-59 (stating that expert testimony on
police procedure is confined to “‘commonly used police procedures, identifying specific
standards by which the jury [can] measure the [officer’s] actions’”)); Mittelman v. County of
Rockland, No. 07-cv-6382, 2013 WL 1248623 at *28 (S.D.N.Y. Mar. 26, 2013) (quoting Butera,
235 F.3d at 659); A.B. v. County of San Diego, No. 18cv1541-MMA-LL, 2020 WL 4431982 at
*3 (S.D. Cal. July 31, 2020) (discussing Sherrod v. McHugh, 334 F. Supp. 3d 219, 271 (D.D.C.
2018)).

                                              7
No. 97583-3
Madsen, J., dissenting


expert need not ‘enumerate the facilities across the country at which that standard is in

effect.’” Id. (quoting District of Columbia v. Wilson, 721 A.2d 591, 599 (D.C. 1998)). In

Sherrod, the plaintiffs submitted an expert report to establish the standard of care in a

police negligence case. Id. at 258. The United States District Court for the District of

Columbia considered and concluded that the export report met the baseline to establish

the applicable standard of care. Id. at 259.

       Moreover, Washington courts have permitted experts to offer testimony in police

negligence actions. In Donaldson v. City of Seattle, the Court of Appeals reviewed an

action against Seattle alleging police negligence caused the death of a woman resulting

from an attack by her boyfriend. 65 Wn. App. 661, 831 P.2d 1098 (1992). The court

reviewed an officer’s duty to arrest and noted that such a mandatory duty exists if the

officer has legal grounds to do so in a domestic violence situation. Id. at 670. Relevant

to the present case, the Donaldson plaintiff proffered an expert who was permitted to

testify that in his opinion, the police officer had reasonable grounds to believe a felony

had been committed and so had a mandatory duty to arrest. Id. Though Donaldson did

not concern execution of a warrant, it examined police investigation and expert witnesses

testified before a jury in the underlying negligence case.

       Here, as a threshold matter, Mancini properly presented expert testimony on the

appropriate standard of care of professional police officers concerning her assertions of

negligent police conduct. However, in my view, that testimony, along with the focus of

Mancini’s argument at trial, foreclosed Mancini’s negligence claim.



                                               8
No. 97583-3
Madsen, J., dissenting


       As noted, Mancini presented two theories of negligence at trial: negligent

investigation and negligent execution of the search warrant. The majority declines to

address the issue of negligent investigation and, instead, focuses on negligent execution

of the search warrant. See majority at 16, 20. In doing so, the majority acknowledges in

a footnote that numerous Washington appellate decisions have “repeatedly denied

recovery for negligent police investigation.” Id. at 15 n.7. I agree that Washington’s

appellate decisions presently establish that there is generally no common law claim of

negligent police investigation in Washington. As Division One of the Court of Appeals

correctly observed in Janaszak v. State, “We have refused to recognize a cognizable

claim for negligent investigation against law enforcement officials and other

investigators.” 173 Wn. App. 703, 725, 297 P.3d 723 (2013) (citing Dever v. Fowler, 63

Wn. App. 35, 44-45, 816 P.2d 1237 (1991); Fondren v. Klickitat County, 79 Wn. App.

850, 862-63, 905 P.2d 928 (1995); Donaldson, 65 Wn. App. at 671). Division One

explained, “Washington common law does not recognize a claim for negligent

investigation because of the potential chilling effect such claims would have on

investigations.” Id. (citing Ducote v. Dep’t of Soc. & Health Servs., 167 Wn.2d 697, 702,

222 P.3d 785 (2009)). This court also has acknowledged that negligent investigation

claims “do not exist under the common law in Washington.” Ducote, 167 Wn.2d at 702;

Wrigley v. Dep’t of Soc. & Health Servs., 195 Wn.2d 65, 76, 455 P.3d 1138 (2020) (“we

have not recognized a general tort claim of negligent investigation”); M.W. v. Dep’t of

Soc. & Health Servs., 149 Wn.2d 589, 601, 70 P.3d 954 (2003) (“Our courts have not



                                             9
No. 97583-3
Madsen, J., dissenting


recognized a general tort claim for negligent investigation.”). Since negligent

investigation does not exist at common law in Washington and the majority does not

advocate for such a cause of action, any claim by Mancini so asserting should have been

dismissed as a matter of law. The Court of Appeals was correct on this issue.

       I also disagree with the majority that substantial evidence supports Mancini’s

claim that police negligently executed the search warrant at her apartment. As noted

above, Mancini’s own expert testified that Tacoma police properly executed the entry of

Mancini’s apartment and appropriately took control of the premises pursuant to the

warrant, and that none of the police contacts with Mancini were contrary to established

practices and procedures or were improper. Mancini, in her rebuttal during closing

argument, appears to concede as much, stating,

       And they [(Tacoma police)] talk about their policies and procedures and
       how they were followed. Their policies and procedures are to hit that door,
       and go in, and move very rapidly, and detain and subdue any occupant.
       And the way they do it is they get them down on the floor, and they
       handcuff them behind the back at gunpoint. So, yeah, they followed their
       policies and procedures.”

7 VTP at 802 (emphasis added). Nevertheless, Mancini’s counsel asked the jury to “fully

compensate” Mancini because the Tacoma Police Department “didn’t take the time to do

their job.” Id. at 807. In other words, Mancini asked the jury to find in her favor because

police, in any event, had failed to properly investigate. 3


3
  The focus of Mancini’s closing argument was the police department’s alleged dilatory
investigation that led to the issuance of the search warrant. Mancini’s counsel explained, “There
was negligence. There was negligence in obtaining the warrant in the first place. We’re all
supposed to do our homework, but they [(police)] didn’t.” 7 VTP at 746. Counsel repeated this
core theme throughout closing argument. “Let’s back up and look at what they did and didn’t do

                                               10
No. 97583-3
Madsen, J., dissenting


       While I would recognize a common law claim for negligent police investigation,

the fact remains that it does not currently exist in Washington. Given Mancini’s own

expert’s testimony, along with Mancini’s concession in closing arguments, that police

acted appropriately in securing the scene and in their contacts with Mancini in executing

the warrant, in my view there is no basis for Mancini’s negligence claim. As previously

explained, any claim of negligent investigation fails as a matter of law and any claim of

negligence based on the execution of the warrant fails as a matter of fact. Accordingly,

the Court of Appeals correctly held that the trial court erred in denying the city’s motion

for judgment as a matter of law. On these bases, I would affirm the Court of Appeals.




                                                             ___________________________




because there’s been testimony from the police involved in this raid that they did surveillance on
95 percent of their cases. 95 percent. They didn’t do it in this case.” Id. at 727. “[T]hey
[(Tacoma police)] didn’t do any surveillance. They didn’t bother. They just wanted to put on
their SWAT [(special weapons and tactics)] gear and go, and that’s essentially what they did.”
Id. at 731. “Their idea of an investigation is to put someone who is on drugs . . . in a van and
drive her through the parking lot of a complex that had four identical buildings. And she just
points to . . . an apartment and says, ‘That’s it.’ And that was pretty much the extent of their
investigation.” Id. at 727-28. Counsel further argued, “There were dozens of ways that [police]
could have checked their information. They didn’t bother.” Id. at 734. “You also heard from
Chief Stamper that you do controlled buys.” Id. at 727. Counsel reiterated, “Nobody’s got a
problem with [using a drug informant]. But even their own procedure says that information from
an informant should be checked for accuracy, and that’s what didn’t happen here because
accuracy is not driving an informant to a parking lot with four identical buildings and saying,
‘Hey, point to the one where the drugs are,’ because that’s what they did. That was their
investigation.” Id. at 736-37.

                                               11